Citation Nr: 0725147	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-20 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
musculoligamentous strain of the lumbar spine from May 27, 
2003, to September 13, 2005, and from December 1, 2005, to 
the present.

2.  Entitlement to an evaluation in excess of 10 percent for 
muscular ligamentous strain of the right knee from May 27, 
2003, to August 25, 2004, from November 1, 2004, to December 
16, 2004, and from February 1, 2005, to the present.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to May 1986 
and from January 1987 to March 1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, that denied service connection for the 
right knee and lumbosacral disabilities at issue.  

In February 2004, a Decision Review Officer decision from the 
Lincoln RO granted service connection for the disabilities at 
issue and assigned noncompensable disability ratings.  These 
ratings were appealed to the Board, which remanded them for 
further development in August 2005.  The RO has complied with 
the Board's remand instructions.  Stegall v. West, 11 Vet. 
App. 268 (1998).  On remand, the musculoligamentous strain of 
the lumbar spine was assigned a temporary total disability 
rating for a convalescence period lasting from September 14, 
2005, to November 30, 2005.  The muscular ligamentous strain 
of the right knee was granted temporary total ratings for 
convalescence periods lasting from August 26, 2004, to 
October 31, 2004, and from December 17, 2004, to January 31, 
2005.  During the remaining periods, the veteran has a 10 
percent compensation rating for both disabilities.

In December 2004, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Lincoln RO.  A 
transcript of the hearing is of record.  



FINDINGS OF FACT

1.  For the periods on appeal, the veteran's 
musculoligamentous strain of the lumbar spine has been 
manifested mainly by pain on motion.

2.  For the periods on appeal, the veteran's muscular 
ligamentous strain of the right knee has been manifested by 
complaints of pain, stiffness, and limitation of flexion to a 
maximum of 90 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the veteran's musculoligamentous strain of the lumbar 
spine have not been met during the periods on appeal.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.7, 4.71a, Diagnostic Code 5295 (prior to September 26, 
2003) and 5237 (from September 26, 2003).

2.  The criteria for an evaluation in excess of 10 percent 
for a muscular ligamentous strain of the right knee have not 
been met during the periods on appeal.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in June 
2003 and October 2005.  These letters advised the veteran of 
the information necessary to substantiate his claims and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).   In addition, the October 2005 letter 
expressly told the veteran to provide any relevant evidence 
in his possession.  The June 2003 letter implicitly told him 
to do so.  See 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  The April 2007 
supplemental statement of the case notice notified the 
veteran of the information and evidence necessary to 
establish a disability rating and an effective date from 
which payment would begin.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including VA medical records, private medical records, 
a transcript of the December 2004 Board hearing, and VA 
examination reports from June 2003, June 2004, and December 
2005.  There are no identified, outstanding records requiring 
further development.  Therefore, the duties to notify and 
assist having been met, the Board turns to the analysis of 
the veteran's claims on the merits.

Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Where VA's Rating Schedule does not list a specific 
disability, the disability is rated under criteria where the 
functions affected, anatomical localization, and 
symptomatology are analogous. 38 C.F.R. § 4.20.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When an 
initial rating award is at issue, as is the case here, a 
practice known as "staged" ratings may apply.  That is, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003).  The effective date of any increase cannot be earlier 
than the effective date of the revised criteria.  See 
VAOGCPREC 3-2000; 65 Fed. Reg. 33422 (2000).

In addition to applying schedular criteria, VA may consider 
granting a higher rating in cases of musculoskeletal 
disability in which functional loss due to pain, weakness, 
excess fatigability, or incoordination is demonstrated and 
those factors are not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995).

Lumbar Spine-- Rating Criteria

During the pendency of this appeal, VA amended the rating 
schedule for evaluating disabilities of the spine under 38 
C.F.R. § 4.71a.  Because the RO has already considered the 
veteran's claim for an increased disability rating under both 
the former and revised schedular criteria, as seen in the 
February 2004 statement of the case, there is no due process 
bar to the Board doing likewise.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

The veteran's musculoligamentous strain of the lumbar spine 
has been classified, by analogy, as a lumbosacral strain and 
assigned a 10 percent disability rating.  Prior to September 
26, 2003, lumbosacral strain was evaluated under Diagnostic 
Code 5295 as follows: a noncompensable rating was assigned 
for only slight subjective symptoms; a 10 percent rating was 
assigned for lumbosacral strain with characteristic pain on 
motion; a 20 percent rating was assigned for muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position; a 40 percent rating was 
assigned for severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  Words such as "slight," "moderate," 
and "severe" are not defined in the Schedule. Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2006).

Effective September 26, 2003, all diseases and injuries of 
the spine other than intervertebral disc syndrome are to be 
evaluated under the general rating formula.  Intervertebral 
disc syndrome is to be rated under either the general rating 
formula or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. §4.25. 38 C.F.R. §4.71 (a), 
Diagnostic Codes 5235-5243.  The new criteria apply with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral function are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion provided for each component of spinal motion 
are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Note (2).

The general rating formula for diseases and injuries to the 
spine provides for assignment of a 10 percent rating when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine is greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, for vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent rating is applicable where forward flexion of the 
spine is greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, 
muscle spasm or guarding is severe enough to result in 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
requires forward flexion of the thoracolumbar spine to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent schedular evaluation is warranted when there is 
unfavorable ankylosis of the entire spine.  Note (1) to the 
rating formula specifies that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.

Lumbar Spine: From May 27, 2003, to September 25, 2003

From May 27, 2003, to September 25, 2003, the veteran's spine 
disability may only be evaluated under the old rating 
criteria.  The relevant evidence from this time period comes 
from a June 2003 VA examination report.  At this examination, 
the veteran stated that he had constant pain that radiated to 
the bilateral paraspinal muscles in the lumbosacral spine 
area, as well as stiffness.  His only treatment was local 
application of a heating pad.  He denied flare-ups, as well 
as episodes of weakness, bladder complaints, and bowel 
complaints.  He walked unassisted and denied use of canes, 
crutches, or walkers.

According to the June 2003 VA examination report, there was 
tenderness in the veteran's paravertebral muscles in the 
lumbosacral spine area, as well as a mid-lumbar discomfort to 
very firm palpation.  Extension of the lumbosacral spine was 
0 to 30 degrees.  Flexion was 0 to 120 degrees.  Rotation to 
the right and left were 0 to 30 degrees, equal bilaterally.  
Lateral bending right and left were 0 to 30 degrees, equal 
bilaterally.  The VA examiner also addressed the DeLuca 
criteria, finding no evidence of painful range of motion, 
reduced range of motion, excess fatigability, weakness with 
repetitive movement, or evidence of incoordination.  Deep 
tendon reflexes were equal bilaterally, 2+/2+.  Motor sensory 
examination was otherwise unremarkable.  The accompanying 
radiology report indicated the veteran's lumbosacral spine 
was normal.  The examiner diagnosed episodes of strain to the 
lumbosacral spine of muscular ligamentous origin that were at 
least as likely as not secondary to pes planus.

The Board finds that the evidence presented in the June 2003 
VA examination report most closely corresponds to Diagnostic 
Code 5295's 10 percent disability rating, as the veteran 
exhibited pain on motion.  There was no evidence of muscle 
spasm, and range of motion testing showed no loss of lateral 
spine motion to warrant a 20 percent rating.  Nor were any of 
the severe disability symptoms of the 40 percent rating 
noted.  Therefore, Diagnostic Code 5295 does not allow the 
veteran a disability rating in excess of 10 percent for the 
period from May to 
September 2003.. 

The Board has also considered whether the veteran's symptoms 
would entitle him to a higher disability rating under one of 
the other diagnostic codes that apply to disabilities of the 
spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5294.  
Of these, the disabilities associated with Diagnostic Codes 
5285 (residuals of fractured vertebra), 5286 (ankylosis of 
the spine), 5287 (ankylosis of the cervical spine), 5288 
(ankylosis of the dorsal spine), 5289 (ankylosis of the 
lumbar spine), 5290 (limitation of motion of the cervical 
spine), 5291 (limitation of motion of the dorsal spine), and 
5294 (sacro-iliac injury and weakness) are neither alleged 
nor demonstrated by the evidence of record and application of 
these codes would be inappropriate.  

The remaining former or old diagnostic code, Diagnostic Code 
5292, provides a 10 percent disability rating for slight, a 
20 percent disability rating for moderate, and a 40 percent 
disability rating for severe limitation of motion of the 
lumbar spine.  In the case at hand, the veteran's flexion was 
to 120 degrees, extension was to 30 degrees, lateral bending 
to the right and left were to 30 degrees, and lateral 
rotation to the right and left were to 30 degrees.  Normal 
forward flexion is to 90 degrees, extension is to 30 degrees, 
left and right lateral bending are to 30 degrees, and left 
and right lateral rotation are to 30 degrees.  When compared 
to the normal ranges of motion, the examination findings do 
not describe moderate or severe limitation of motion.  
Therefore, the veteran is not entitled to a higher disability 
rating for the period from May 27, 2003, to September 25, 
2003, under any of the old diagnostic codes.  

Diagnostic Code 5293, pertaining to intervertebral disc 
syndrome, was amended effective September 23, 2002.  Because 
the veteran filed his initial claim in May 2003, well after 
Diagnostic Code 5293 was amended, the Board need not consider 
the old rating criteria for intervertebral disc syndrome.  
The Board will, however, consider the intervertebral disc 
syndrome criteria in effect from September 23, 2002.  
Effective September 23, 2002, Diagnostic Code 5293 provides 
that intervertebral disc syndrome is to be evaluated either 
based on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 the 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

Under Diagnostic Code 5293, a 10 percent rating is assigned 
for incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the last 12 
months.  A 20 percent rating is warranted for incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  A 40 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
last 12 months.  Finally, a 60 percent disability rating is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  Note (1) to Diagnostic Code 5293 defines an 
"incapacitating episode" as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician." 

As noted above, the only relevant medical evidence from this 
period of the appeal is a June 2003 VA examination report.  
This report gives no indication that the veteran was 
incapacitated at any time during this period, and it 
expressly states that the veteran did not miss any work as a 
result of his low back difficulties.  Therefore, the veteran 
does not meet the requirements for a higher disability rating 
based on incapacitating episodes.

The Board will now consider whether the veteran would receive 
a higher combined disability rating when separate evaluations 
of the chronic orthopedic and neurologic manifestations are 
combined with evaluations for all other disabilities.  With 
respect to the orthopedic manifestations of the veteran's 
disability, the limitation of motion of the veteran's spine 
was earlier determined to be slight under Diagnostic Code 
5292.  With respect to the neurologic manifestations of 
disability, the Board notes that, despite the veteran's 
complaints of radiating pain, his deep tendon reflexes were 
2+ bilaterally.  The June 2003 examination report mentions no 
other compensable symptoms.  Combining all of the separate 
manifestations of this back disability results in a 10 
percent disability rating.  Therefore, the veteran would not 
be entitled to a higher disability rating for the period from 
May 27, 2003, to September 25, 2003 under this approach. 

Lumbar Spine: From September 26, 2003, to September 13, 2005, 
and from
December 1, 2005, to the Present

The Board next turns to whether the veteran satisfies either 
the old or the new disability criteria to justify a rating in 
excess of 10 percent at any time during the periods from 
September 26, 2003, to September 13, 2005, and from December 
1, 2005, to the present.  Private medical records from May to 
September 2005, VA medical records, and a December 2005 VA 
examination report are relevant to these periods of time. 

A February 2004 VA radiological report reflects that the 
veteran's lumbosacral spine was normal.  Vertebral body 
height and alignment were normal, all disc spaces were well 
preserved, and there was no fracture.  A report from a May 
2004 MRI of the lumbar spine indicates there was an annular 
disc bulge at the L4-L5 level resulting in mild central 
stenosis, moderate left foraminal narrowing, and mild right 
foraminal narrowing.  

In June 2004, the veteran consulted a neurosurgeon with 
respect to his radiating back pain.  The veteran reported a 
dull burning sensation in his back and associated numbness 
and tingling in his left and right lower extremities that had 
increased in frequency and intensity.  The veteran had good 
muscle tone and bulk throughout.  Strength was rated 5/5 in 
the lower extremities, and deep tendon reflexes were present 
and rated as 2+ throughout.  There was no Babinski or ankle 
clonus in the lower extremities.  The doctor concluded that 
the mild radicular symptoms in the veteran's lower 
extremities were caused by diffuse degenerative changes in 
his lower lumbar spine.  Conservative treatment, rather than 
surgical intervention, was recommended.  

The veteran was treated in October 2004 with a lumbar 
epidural steroid injection for what was assessed to be L4-L5 
degenerative disc disease with radiculopathy.  Physical 
therapy outpatient evaluation notes begin around November 
2004 and describe the veteran's back pain.  November 2004 
reports indicate the pain was severe and that the veteran was 
alternating heat and ice, which helped loosen the back but 
did not last long.  A December 2004 VA medical record notes 
that the veteran complained that his low back pain was 
getting worse.  At times, he required a cane for ambulation 
and he was going to physical therapy to assist with pain 
relief and to increase range of motion.  

A February 2005 neurosurgery clinic note reaffirmed the 
recommendation of conservative treatment over surgery.  Motor 
strength of the lower extremities was assessed, and it was 
found the veteran had good muscle tone and bulk.  His 
strength was rated as a 5/5 bilaterally.  He did not 
demonstrate any gross sensory deficits in either of the lower 
extremities.  The remainder of his neurological examination 
was stable.  He did not demonstrate any fresh focal deficits.  

VA medical records from May 2005 indicate the veteran sought 
physical therapy for his back pain.  These records note that 
the veteran reported increased acute symptoms of spasms in 
the lower lumbar spine.  They also indicate the veteran wore 
a back brace and was using a TENS unit during this time, with 
some decrease in pain.  The private medical records reveal 
that an MRI was performed on the lumbar spine in May 2005 in 
response to the veteran's complaints of back pain that 
radiated into the left leg.  This scan found a medium sized 
broad-based central extrusion of the L4-L5 discs with 
cephalic migration.  There was associated moderate left and 
mild to moderate right sided foraminal stenosis.  

In August 2005, the veteran was seen multiple times with 
complaints of severe back pain that radiated into his legs.  
Epidurals had provided some relief.  An assessment from 
earlier in the month was that the veteran had degenerative 
joint disease of the spine with radiculopathy.  At the end of 
the month, the veteran was assessed as having a herniated L4-
L5 disc.  In September 2005, the veteran underwent an 
anterior L4-L5 diskectomy and fusion via left retroperitoneal 
incision.  He was given a temporary 100 percent disability 
rating during his period of convalescence from this surgery.  
A note from the veteran's doctor also indicates that the 
veteran would need to miss work from December 5, 2005, to 
January 20, 2006, to recover from surgery.  

The veteran was given a VA joints examination in December 
2005 for compensation purposes.  According to the examination 
report, the veteran still required occasional narcotics for 
his back pain, but he could walk up to a mile.  He reported 
still having continued pain in the low back, but the left leg 
numbness symptoms had been resolved.  He had missed a total 
of four weeks of work over the previous year.  There had been 
no incapacitating episodes that required bed rest or in-
hospital treatments as ordered by a physician.  

No paraspinal tenderness was noted on examination.  Forward 
flexion was to 75 degrees, limited by pain in extreme 
flexion.  Extension was to 20 degrees.  Left and right 
lateral flexion were to 25 degrees.  Left lateral rotation 
was to 26 degrees.  Right lateral rotation was to 27 degrees.  
Forward flexion had the most significant pain on range of 
motion testing.  The veteran was able to walk on his toes and 
heels.  No radicular symptoms in the lower left extremity 
were noted.  Sensation was intact throughout to light touch 
and symmetric.  Achilles and tendon reflexes were 2+ and 
symmetric bilaterally.  The veteran performed repetitive 
forward flexion and extension exercises.  After repetitive 
testing, he did report increased pain.  He denied weakness, 
fatigability, lack of endurance, or incoordination.  The 
diagnosis was status post lumbar L4-L5 anterior and posterior 
interbody fusion with history of intravertebral disc 
syndrome, lumbar spine.  

A March 2006 note states that radiographs from December 2005 
revealed anterior, posterior stabilization of L4-L5 without 
hardware complications.  Normal alignment of the lumbar spine 
was noted, with good interbody fusion without apparent 
complications at L4-L5.  

When analyzed according to the old rating criteria of 
Diagnostic Code 5295, this medical evidence does not support 
a disability rating in excess of the current 10 percent.  
While the medical evidence does reflect that the veteran has 
felt increasing and decreasing levels of pain throughout the 
period under review, it does not describe the types of 
symptoms that would satisfy a higher disability rating.  The 
medical records contain only one report of spasms in the 
lumbar spine, but spasms are not found in any of the 
examinations that were conducted either by VA or by private 
physicians.  There is no evidence of muscle spasm on extreme 
forward bending, and there is no evidence of loss of lateral 
spine motion in the standing position.  Therefore, a 20 
percent disability rating is not warranted.  Nor do these 
medical records describe any of the symptoms listed under the 
40 percent disability rating.  Therefore, the competent 
evidence of record does not indicate that a rating in excess 
of 10 percent is warranted under Diagnostic Code 5295.

Turning to the other older diagnostic codes, the disabilities 
associated with Diagnostic Codes 5285 (residuals of fractured 
vertebra), 5286 (ankylosis of the spine), 5287 (ankylosis of 
the cervical spine), 5288 (ankylosis of the dorsal spine), 
5289 (ankylosis of the lumbar spine), 5290 (limitation of 
motion of the cervical spine), 5291 (limitation of motion of 
the dorsal spine), and 5294 (sacro-iliac injury and weakness) 
are neither alleged nor demonstrated by the evidence of 
record.  

With respect to Diagnostic Code 5292, a 10 percent disability 
rating is assigned for slight limitation of motion of the 
lumbar spine, whereas an increased rating of 20 percent is 
available for moderate limitation of motion and 40 percent is 
assigned for severe limitation of motion.  The only 
indication of how limited the veteran's range of motion was 
during this period comes from the December 2005 VA 
examination report.  At this examination, forward flexion was 
to 75 degrees, extension was to 20 degrees, left and right 
lateral flexion were to 25 degrees, left lateral rotation was 
to 26 degrees, and right lateral rotation was to 27 degrees.  
As noted above, normal forward flexion is to 90 degrees, 
extension is to 30 degrees, left and right lateral flexion 
are to 30 degrees, and left and right lateral rotation are to 
30 degrees.  Compared to the normal figures, the figures 
listed in the December 2005 examination report do not 
describe moderate or severe limitation of motion.  Therefore, 
a 10 percent disability rating would be most appropriate 
under Diagnostic Code 5292.

The Board will now consider whether the evidence meets the 
requirements for a disability rating in excess of 10 percent 
under the new rating criteria.  As discussed above, 
disabilities of the spine are currently evaluated under a 
general rating schedule.  Under this schedule, range of 
motion is one of the primary factors by which disabilities of 
the spine are rated.  As noted, the veteran's forward flexion 
on examination in December 2005 was to 75 degrees, extension 
was to 20 degrees, left and right lateral flexion were to 25 
degrees, left lateral rotation was to 26 degrees, and right 
lateral rotation was to 27 degrees.  These figures produce a 
combined range of motion of 198 degrees.  Under the general 
rating schedule, forward flexion that is greater than 60 
degrees but not greater than 85 degrees qualifies for a 10 
percent disability rating.  Combined range of motion of the 
thoracolumbar spine that is greater than 120 degrees but not 
greater than 235 degrees warrants a 10 percent disability 
rating.  

Moreover, the medical evidence does not reflect the presence 
of muscle spasm or guarding that is severe enough to result 
in abnormal gait or abnormal spinal contour, such as 
scoliosis, reversed lordosis, or abnormal kyphosis to justify 
a 20 percent disability rating.  There is no ankylosis, 
favorable or unfavorable, to warrant an even higher 
disability rating.  Therefore, the veteran is not entitled to 
a rating that is higher than the 10 percent allowed under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  

The criteria for intervertebral disc syndrome based on 
incapacitating episodes remain the same as those that became 
effective on September 23, 2002, as outlined in Diagnostic 
Code 5293 above.  Now classified under Diagnostic Code 5243, 
intervertebral disc syndrome is to be evaluated either based 
on the total duration of incapacitating episodes over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 the 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

With respect to evaluation based on incapacitating episodes, 
the Board notes that the veteran was awarded a 100 percent 
disability rating during the period of convalescence 
following his September 2005 surgery.  Outside of that 
period, there is no evidence of "incapacitating episodes" 
as defined by the applicable regulation.  This determination 
is verified in the December 2005 VA examination report, in 
which the examiner stated that there had not been any 
incapacitating episodes where the veteran required bed rest 
or in-hospital treatments as ordered by a physician.  
Therefore, the veteran would not be entitled to receive a 
higher disability rating for intervertebral disc syndrome 
based on incapacitating episodes.

The Board will now address the issue of whether the veteran 
is entitled to a higher disability rating when the separate 
orthopedic and neurologic manifestations of his disability 
are combined.  As discussed previously, the orthopedic 
manifestations of the veteran's back disability produce a 
disability rating that is no greater than 10 percent.  

The Board will first consider the period from September 26, 
2003, to September 13, 2005.  The first relevant evidence 
from this period appears in a February 2004 radiology report.  
This report notes that the veteran complained of a burning 
pain in his back that radiated down his left leg.  The 
radiology report indicates that the veteran's x-rays showed a 
normal lumbosacral spine, with normal vertebral body height 
and alignment.  Disc spaces were well-preserved and there was 
no fracture.  There is no indication that neurologic tests 
were performed at this time.  

Multiple medical records from June 2004 to August 2005 
indicate that the veteran had radiculopathy in the lower 
extremities as a result of low back pain.  There are, 
however, no objective findings of record to support any such 
assessment.  As discussed above, the pertinent medical 
records indicate that radiculopathy was found appear to be 
based solely on the veteran's subjective report of symptoms, 
as the test results of record do not verify that the veteran 
had radiculopathy.  See LeShore v. Brown, 8 Vet. App. 406 
(1995) (noting the Board is not bound to accept medical 
opinions based on history supplied by the veteran where that 
history is unsupported by the medical evidence).  
Furthermore, while these records may have assessed that the 
veteran had radiculopathy, they do not actually diagnose the 
condition.  Nor do they describe the nerve or nerves that 
might have been affected by any radiculopathy, making it 
impractical for the Board to rate any such disability.  
Therefore, because a compensable disability rating may not be 
assigned for radiculopathy, the veteran's neurologic and 
orthopedic symptoms cannot be compensated at a rate that is 
greater than the current 10 percent disability rating.  

With respect to the period from December 1, 2005, to the 
present, the veteran did not complain of numbness or tingling 
in his lower extremities after his September 2005 back 
surgery, and the December 2005 VA examiner found no 
neurologic disability.  The remaining medical records reflect 
no neurologic complaints from December 2005 to the present.  
Therefore, a rating in excess of 10 percent is not warranted 
for the period from December 1, 2005, to the present, either.

As discussed above, the preponderance of the medical evidence 
of record is against an evaluation in excess of 10 percent 
for the veteran's back disability according to any of the 
criteria under which a low back disability, including 
intervertebral disc syndrome, may be rated.  The Board 
therefore finds that a rating in excess of 10 percent for a 
back disability is not warranted for the periods from May 27, 
2003, to September 13, 2005, and from December 1, 2005, to 
the present.

The evidence in this case does not show marked interference 
with employment due to the veteran's low back disability 
beyond that contemplated in the assigned rating, and the 
veteran has never been hospitalized for this disability.  
Therefore, in the absence of evidence of an exceptional 
disability picture, referral for consideration of an 
extraschedular evaluation is not warranted.  See 38 C.F.R. § 
3.321(2006).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.

Right Knee

For VA rating purposes, normal range of motion of a knee is 
from zero degrees extension to 140 degrees flexion.  38 
C.F.R. § 4.71a, Plate II.

The veteran currently has a 10 percent disability rating 
based on limitation of flexion of his right knee during the 
periods of May 27, 2003 to August 25, 2004, from November 1, 
2004 to December 16, 2004, and from February 1, 2005 to the 
present.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Diagnostic Code 5260 assigns a noncompensable disability 
rating for flexion limited to 60 degrees; a 10 percent rating 
for flexion limited to 45 degrees; a 20 percent rating for 
flexion limited to 30 degrees; and a 30 percent rating for 
flexion limited to 15 degrees.  

According to a June 2003 VA examination report, the veteran's 
flexion was to 140 degrees.  Flexion was to 119 degrees at a 
December 2005 VA examination.  A VA medical record from 
February 2005 reflects that the veteran's flexion was to 90 
degrees.  Even though these numbers do not strictly satisfy 
the requirements listed in Diagnostic Code 5260, the veteran 
was awarded a 10 percent disability rating due to complaints 
of intermittent pain and stiffness that interfered with 
activities of daily living.  See DeLuca, supra.

A VA General Counsel Opinion has held that separate ratings 
may be assigned under DC 5260 and DC 5261 for disability of 
the same joint. VAOPGCPREC 9-2004 (September 17, 2004).  
Under Diagnostic Code 5261, evaluations for limitation of 
knee extension are assigned as follows: extension limited to 
5 degrees is 0 percent; extension limited to 10 degrees is 10 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  In the case at hand, extension was 
to 0 degrees when measured in June 2003, February 2005, and 
December 2005.  There was no mention of decreased range of 
extension due to pain or stiffness that was not already 
contemplated in the 10 percent disability rating for 
limitation of flexion.  Therefore, a disability rating for 
limitation of extension is not warranted.

In the case at hand, it may also be possible for the veteran 
to receive separate disability ratings for arthritis under 
Diagnostic Code 5003 (which is evaluated based on limitation 
of motion under Diagnostic Code 5260 or 5261) and for 
subluxation or lateral instability under Diagnostic Code 
5257, as the December 2005 VA examination report statement 
that "[r]adiographs of the right knee revealed no evidence 
of fractures, dislocation or significant arthritic changes" 
does not specify whether any arthritis was found.  Further 
clarification of whether there are any arthritic changes in 
the right knee, however, is unnecessary, as the medical 
evidence contains no finding of subluxation or lateral 
instability.  Therefore, separate disability ratings for 
instability and limitation of motion are not warranted.

The veteran is entitled to be rated under the diagnostic code 
that allows the highest possible evaluation for the clinical 
findings shown on objective examination.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board will therefore 
consider whether the veteran may receive a higher disability 
compensation under another diagnostic code.  

Diagnostic Codes 5256 to 5263 apply to disabilities of the 
knee and leg.  Of these, Diagnostic Codes 5257, 5260, and 
5261 have already been discussed and do not need to be 
readdressed.  Furthermore, Diagnostic Codes 5259 (cartilage, 
semilunar, removal of, symptomatic) and 5263 (genu 
recurvatum) provide a maximum disability rating of 10 percent 
and cannot serve as the basis for an increased rating.  Of 
the remaining disabilities, there is no evidence of ankylosis 
of the knee (Diagnostic Code 5256), cartilage, semilunar, 
dislocated with frequent episodes of "locking," pain, and 
effusion into the joint (Diagnostic Code 5258), or impairment 
of the tibia and fibula (Diagnostic Code 5262).  Therefore, a 
higher disability rating under another diagnostic code is not 
available, and a rating in excess of 10 percent for a 
disability of the right knee cannot be granted.  

The evidence in this case does not show marked interference 
with employment due to the veteran's right knee disability 
beyond that contemplated in the assigned rating, and the 
veteran has never been hospitalized for this disability.  
Therefore, in the absence of evidence of an exceptional 
disability picture, referral for consideration of an 
extraschedular evaluation is not warranted.  See 38 C.F.R. § 
3.321(2006).  Nor is the evidence so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.  The 
veteran is, of course, entitled to reopen his claim for 
increase at any time with the RO if the disability picture 
with respect to his lumbar spine or right knee changes 
significantly.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
musculoligamentous strain of the lumbar spine from May 27, 
2003, to September 13, 2005, and from December 1, 2005, to 
the present, is denied.

Entitlement to an evaluation in excess of 10 percent for 
muscular ligamentous strain of the right knee from May 27, 
2003, to August 25, 2004, from November 1, 2004, to December 
16, 2004, and from February 1, 2005, to the present, is 
denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


